Citation Nr: 0505047	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-29 529	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in San Antonio, 
Texas



THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred at a private facility from November 22 to 
24, 2002.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from February 1943 to March 
1945.

This appeal arises from a July 2003 decision of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
San Antonio, Texas.  In this decision, the VAMC denied 
entitlement to reimbursement for medical expenses that had 
not received prior VA approval.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination of the 
issue on appeal has been obtained.

2.  The veteran incurred private medical expenses due to 
hospitalization from February 22 to 24, 2002.

3.  VA payment or reimbursement of the cost of the private 
medical care provided in February 2002 was not authorized 
prior to the veteran undergoing that care.

4.  The evidence establishes that the private medical care 
provided in November 2002, was not for, or adjunct to, a 
service-connected disability.

5.  The evidence establishes that the veteran's medical 
treatment in February 2002 was not for emergency services.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred from February 22 to 24, 2002, have not been 
met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. 
§§ 17.54, 17.120, 17.1000-.1008 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board of Veterans' Appeals (Board) is 
satisfied that all relevant facts regarding the issue decided 
below have been properly developed and no further assistance 
to the appellant is required in order to comply with the duty 
to notify or assist.  The President of the United States 
signed into law in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 
2096 (2000).  This act introduced several fundamental changes 
into the VA adjudication process.  These changes were 
codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159.  

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded.  However, the United States Court of 
Appeals for Veterans Claims (Court) ruled in Manning v. 
Principi, 16 Vet. App. 534, 542-43 (2002), that the 
provisions of the VCAA are not applicable where the law, not 
the factual evidence, is dispositive.  In Barger v. Principi, 
16 Vet. App. 132, 138 (2002), the Court held that the 
provisions of the VCAA are not applicable to statutes and 
regulations, which concern special provisions relating to VA 
benefits, and those statutes and regulations contain their 
own notice provisions.

As this case concerns a legal determination of whether the 
veteran is entitled to reimbursement for medical expenses 
that did not have prior VA approval (adjudicated under 
38 U.S.C.A. § 1703, 1725, & 1728), the provisions of the VCAA 
are not applicable.  The provisions of Chapter 17 of the 38 
U.S.C. and 38 C.F.R contain their own notice requirements.  
Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication 
of claims for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124, the veteran has the duty to 
submit documentary evidence establishing the amount paid or 
owed, an explanation of the circumstances necessitating the 
non-VA medical treatment, and "other evidence or statements 
that are deemed necessary and requested for adjudication of 
the claim."  When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his or her 
appellate rights, and to furnish all other notifications or 
statements required by Part 19 of Chapter 38.  38 C.F.R. 
§ 17.132

The veteran was provided with a the Statement of the Case 
(SOC) in August 2003 that informed him of the evidence that 
VA had considered, the pertinent laws and regulations, and 
the reasons and bases for VA's decision.  However, this SOC 
did not overtly cite to the provisions of 38 U.S.C.A. § 1725 
and 38 C.F.R. § 17.1000-8 which govern the reimbursement of 
unapproved emergency care of nonservice-connected 
disabilities.  A review of the reasons and bases given for 
denial clearly informed the veteran that his medical 
treatment in question was not given for emergency care.  
Therefore, the Board is satisfied that the VAMC did consider 
the relevance of these provisions to the claim.  He was 
clearly informed of what type of evidence was required to 
establish such a claim, that is, evidence that the procedure 
in question was done as a medical emergency.  The veteran 
submitted a physician's statement that discussed the urgency 
of the veteran's medical condition, and appears to have been 
submitted to support the assertion that this treatment 
amounted to a medical emergency.  The Board finds that the 
SOC fully meets the requirements of 38 C.F.R. § 17.132 as it 
provided notification of the evidence reviewed and informed 
the veteran of VA's reasons and bases for denying his claim.  
See also 38 C.F.R. § 19.29.  

The veteran was informed of his appellate rights, to include 
appearing before VA at a hearing on appeal, in the VAMC's 
letter of July 2003 (which enclosed a VA Form 4107), the 
cover letter attached to the SOC, and on the VA Form 9 
(Appeal to the Board of Veterans' Appeals) enclosed with this 
SOC.  The VA Form 9 submitted by the veteran in September 
2003 clearly offered the veteran an opportunity to appear 
before VA at a hearing, but he declined this offer.  Finally, 
all medical evidence regarding the reported non-VA medical 
treatment in February 2003 has been obtained and associated 
with the claims file.  Based on the above analysis, the Board 
finds that VA has fulfilled its duty to assist the appellant 
in the development of the current claim.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See 38 C.F.R. § 20.1102; see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (The 
"harmless error doctrine" is applicable when evaluating 
VA's duty to notify and assist).  Of course, an error is not 
harmless when it "reasonably affected the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  As noted above, the veteran was not provided 
with the text of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1000-
8, but this fact does not require further development or 
remand.  The veteran was clearly aware that in order to 
receive benefits under these provisions he would have to 
establish that his treatment was for a medical emergency and 
the veteran has submitted evidence in support of this 
specific assertion.  As the veteran is aware of the need to 
submit evidence on this matter, further remand merely to tell 
the veteran what he apparently already knows would needlessly 
delay a final decision.  Ultimately, this oversight is 
harmless error.  

This case will be decided as a matter of law.  As there is no 
dispute that VA has obtained all relevant medical evidence of 
the treatment in February 2002, further development of this 
issue would serve no useful purpose.  No amount of notice or 
development can change the legal finding.  The legal outcome 
is clearly dictated by the existing law regardless of any 
further notice the appellant might receive.  Therefore, any 
error regarding VA's duty to notify and assist in this case 
is harmless.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  In 
addition, as the appellant has been provided with the 
opportunity to present evidence and arguments on his behalf 
and availed himself of those opportunities, appellate review 
is appropriate at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


Reimbursement of Unauthorized Medical Expenses.

As noted, the veteran is seeking entitlement to payment or 
reimbursement for medical expenses incurred at a private 
facility from February 22 to 24, 2002.  In February 2002, he 
was admitted in a private hospital for symptomatic gallstones 
and an umbilical hernia.  He underwent laparoscopic 
cholecystectomy, enterolysis, and repair of the umbilical 
hernia.  The discharge diagnoses were chronic cholecystitis, 
cholelithiasis, umbilical hernia, and intra-abdominal 
adhesions from previous surgery.  The veteran is currently 
service-connected for a buttocks injury (40% disabling), 
neurosis and general anxiety disorder (30% disabling), 
superficial scars (10% disabling), and adhesions of the 
peritoneum (10% disabling).  He contends that reimbursement 
is warranted for his February 2002 hospitalization.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
in February 2002.  See 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).  In 
this case, there is no evidence that the veteran obtained 
proper authorization for payment of the private medical 
expenses he incurred in February 2002.  The veteran has never 
asserted that such authorization was given, and there is no 
evidence of record suggesting that any such authorization was 
given.

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the Court 
noted that emergency medical care received from a non-VA 
hospital requires authorization pursuant to 38 C.F.R. § 
17.54.  The veteran in that case had argued that his non-VA 
care was authorized because his VA treating physician had 
informed him that arrangements were made for him to be 
treated at a non-VA medical facility.  The Court, in 
rejecting that contention, observed that the advice of a 
doctor to go to a non-VA hospital is not the specific type of 
authorization of payment contemplated in the VA regulation.  
In the instant case, unlike in Smith, it has not been 
contended that VA specifically agreed to pay the medical 
bills incurred at the private facility.  Similar to the Smith 
case, specific formalities which must be followed under 38 
C.F.R. § 17.54 were not complied with, as a result of which 
proper authorization from VA was not obtained.  Neither is 
there any evidence that the veteran notified the VA of this 
medical treatment until he filed his claim for reimbursement 
in June 2003, almost a year and a half after the 
hospitalization.  

There is nothing in the record to suggest that the VAMC 
personnel advised the facility that the veteran's medical 
bills would be paid for by VA.  Furthermore, even if 
statements to that effect had been made, such statements 
would not constitute authorization for private 
hospitalization within the meaning of 38 U.S.C.A. § 1703(a).  
In this regard, the Board notes VAOPGCCONCL 1-95, at 8-9, 
which, in response to the question "Who has the authority to 
approve or authorize a request for private hospitalization at 
VA expense under 38 U.S.C.A. § 1703(a), and what type of 
action(s) is necessary to constitute prior authorization 
under 38 C.F.R. § 17.54?" stated:

Section 1703 of Title 38, United States 
Code, expressly authorizes the Secretary 
to contract for non-VA hospital care, and 
the Secretary has delegated that 
authority to the Under Secretary for 
Health in 38 C.F.R. § 2.6(a). The Under 
Secretary for Health has in turn 
delegated the authority to VA medical 
center and VA clinic Directors. VHA 
manual M-1, Part I, Chapter 21, paragraph 
21.08 (January 12, 1995).

Although VAOPGCCONCL 1-95 is not binding on the Board, we 
find that its reasoning, quoted above, is persuasive and 
clearly applies in the present matter.  See 38 U.S.C.A. § 
7104(c).  In this case, there is no evidence that the veteran 
obtained proper authorization for payment of the private 
medical expenses incurred from February 2002 from a VA 
employee with appropriate authority, namely the VAMC director 
or a VA clinic director.

Moreover, even if, under the provisions of 38 C.F.R. § 17.54, 
a qualifying telephone call was made by the appropriate 
authority, any authorization made would be of no consequence 
because the veteran would still not be entitled to 
reimbursement under 38 U.S.C.A. § 1703.  Under that section 
of the statute, VA may contract with non-VA facilities to 
provide medical services for which VA may assume financial 
responsibility in certain circumstances.  38 U.S.C.A. § 
1703(a)(1)-(8).  However, in this case, there was no 
indication of any "contract" between VA and the private 
facility used by the veteran.

Furthermore, the applicable statutory provision, 38 U.S.C.A. 
§ 1703(a)(3), specifies that contracts, including individual 
authorization for reimbursement or payment of expenses, are 
authorized for treatment of a medical emergency, which poses 
a serious threat to a veteran receiving medical services in a 
VA, or other approved Government facility.  38 C.F.R. § 
17.52(a)(3).  However, by the express language of this 
criterion, the veteran must be receiving treatment in a VA 
facility at the time of the emergency.  Prior or subsequent 
VA treatment of a disorder does not meet this criterion.  
Zimick v. West, 11 Vet. App. 45, 52 (1998).  In this case, 
the veteran was not receiving medical services in a VA 
facility immediately prior to being admitted to the private 
facility in question.

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received in February 2002, 
was not obtained pursuant to 38 C.F.R. § 17.54, and that 
payment is not warranted for expenses incurred in conjunction 
with that treatment under 38 U.S.C.A. § 1703.

The Court has stated that a "second avenue for potential 
relief for a veteran entitled to VA care forced to obtain 
treatment at a non-VA facility is 38 U.S.C. § 1728, which 
provides that the Secretary 'may, under such regulations as 
the Secretary shall prescribe, reimburse . . . for the 
reasonable value of such care or services . . . for which 
such veterans have made payment.'"  Malone v. Gober, 10 Vet. 
App. 539, 541 (1997), quoting 38 U.S.C.A. § 1728(a) (emphasis 
added by the Court).

Such reimbursement is available only "where - (1) such care 
or services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof (A) for an adjudicated service-connected 
disability, (B) for a non-service-connected disability 
associated with and held to be aggravating a service- 
connected disability, (C) for any disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability, or (D) for any illness, injury, or 
dental condition in the case of a veteran who (i) is a 
participant in a vocational rehabilitation program (as 
defined in 38 U.S.C.A. §  3101(9)), and (ii) is medically 
determined to have been in need of care or treatment . . . .; 
and (3) [VA] or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical."  38 
U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (2004).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to be 
met before reimbursement could be authorized."  Malone, 10 
Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

In this case, the veteran's treatment in February 2002 was 
not for a medical emergency.  As noted in his physician's 
letter of September 2003, the veteran's condition in February 
2002 was urgent.  However, it does not appear that either the 
physician or the veteran thought that his condition was an 
emergency since he was seen by the physician on February 18 
and was not admitted to a hospital for surgical repair until 
February 22.  The record reflects that the veteran is not 
service-connected for the disorders that required surgical 
intervention in February 2002.  There is no medical evidence 
that his service-connected disabilities in anyway are related 
to the gallstones or umbilical hernia.  Thus, the Board finds 
that the veteran was not treated for a service-connected 
disability in February 2002, nor was the condition, for which 
he was treated either associated with, or aggravating, an 
adjudicated service-connected disability.  There is no 
evidence that the veteran currently has a total disability 
that is permanent in nature.  In short, the first two 
criteria for payment or reimbursement of unauthorized medical 
expenses under the regulation at 38 C.F.R. § 17.120, which 
implements the statute at 38 U.S.C.A. § 1728, has not been 
met.

The law also provides for the reimbursement for the 
reasonable value of emergency treatment furnished in a non-
Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1000-.1008 
(2003).  Such non-VA treatment must be for "emergency 
services."  38 C.F.R. § 17.1002(a)-(d).

Payment or reimbursement under 38 U.S.C. 1725 for emergency 
services may be made only if all of the following conditions 
are met:

(a)	The emergency services were provided 
in a hospital emergency department or 
a similar facility held out as 
providing emergency care to the 
public;

(b)	 The claim for payment or 
reimbursement for the initial 
evaluation and treatment is for a 
condition of such a nature that a 
prudent layperson would have 
reasonably expected that delay in 
seeking immediate medical attention 
would have been hazardous to life or 
health (this standard would be met if 
there were an emergency medical 
condition manifesting itself by acute 
symptoms of sufficient severity 
(including severe pain) that a prudent 
layperson who possesses an average 
knowledge of health and medicine could 
reasonably expect the absence of 
immediate medical attention to result 
in placing the health of the 
individual in serious jeopardy, 
serious impairment to bodily 
functions, or serious dysfunction of 
any bodily organ or part);

(c)	A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was 
brought to a hospital in an ambulance 
and the ambulance personnel determined 
that the nearest available appropriate 
level of care was at a non-VA medical 
center);

(d)	The claim for payment or 
reimbursement for any medical care 
beyond the initial emergency 
evaluation and treatment is for a 
continued medical emergency of such a 
nature that the veteran could not have 
been safely discharged or transferred 
to a VA or other Federal facility (the 
medical emergency lasts only until the 
time the veteran becomes stabilized); 

The veteran's private physician prepared a letter to VA in 
September 2003 and reported that the veteran had been under 
his care for several years.  This physician noted that the 
veteran was seen on February 18, 2002 for symptomatic 
gallstones and was sent (scheduled) for cholecystomy.  
Finally, the physician reported "there was some urgency of 
the case..."  The veteran was not admitted to a hospital for 
surgery until February 22, 2002, four days after seeing his 
private physician.

It is determined by the Board that the veteran's need for 
cholecystomy was determined four days prior to his scheduled 
operation or being admitted to a hospital.  It does not 
appear that his symptomatic gallstones ever required 
emergency treatment.  Neither the veteran nor his physician 
appear to have felt that this situation was an emergency 
since no emergency room treatment was involved and the 
surgery was not scheduled until four days after the initial 
visit on February 18.  There is no lay or medical evidence 
that the veteran sought VA medical treatment within the four-
day period prior to his admittance to the hospital on 
February 22.  There is no indication in the hospitalization 
records that the veteran was ever found unable to transfer to 
a VA facility due to an emergency condition.  While the Board 
acknowledges that these symptomatic gallstones required 
urgent attention, the physician's description does not meet 
the requirements for emergency services under 38 C.F.R. 
§ 17.1002.  

The Board is bound by the law, and our decision is dictated 
by the relevant statutes and regulations.  See 38 U.S.C.A. 
§ 7104(c); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).  As noted above, the provisions of 38 U.S.C.A. § 1725 
provide a very specific definition as to what is considered 
"emergency services."  The circumstances of the current 
case do not meet these requirements.  In summary, the Board 
finds that the evidence fails to satisfy the criteria listed 
in 38 U.S.C.A. § 1728(a).  The Board also finds that the 
veteran is not eligible to receive reimbursement for the 
reasonable value of emergency treatment under the provisions 
of 38 U.S.C.A. § 1725.  The benefit sought on appeal must, 
accordingly, be denied. 


ORDER

Entitlement to reimbursement for unauthorized medical 
expenses incurred at a private facility from February 22 to 
24, 2002, is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


